Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.553 Page 1 of 6



 1   ROB BONTA
     Attorney General of California
 2   HEATHER B. HOESTEREY
     Supervising Deputy Attorney General
 3   JOHN D. ECHEVERRIA
     Deputy Attorney General
 4   State Bar No. 268843
      455 Golden Gate Avenue, Suite 11000
 5    San Francisco, CA 94102
      Telephone: (415) 510-3479
 6    Fax: (415) 703-1234
      E-mail: John.Echeverria@doj.ca.gov
 7   Attorneys for Defendant
 8 ALAN ALEXANDER BECK
   Law Office of Alan Beck
 9   2692 Harcourt Drive
     San Diego, CA 92123
10   Alan.alexander.beck@gmail.com
11 STEPHEN D. STAMBOULIEH
   Stamboulieh Law, PLLC
12   P.O. Box 428
     Olive Branch, MS 38654
13   stephen@sdslaw.us
    Attorneys for Plaintiffs
14
15                    IN THE UNITED STATES DISTRICT COURT
16                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
17
18   RUSSELL FOUTS and TAN                            19-cv-01662-BEN-JLB
     MIGUEL TOLENTINO,
19
                                    Plaintiffs,
20               v.                                   JOINT MOTION TO AMEND
                                                      SCHEDULING ORDER
21   XAVIER BECERRA, in his official
     capacity as the Attorney General of              Judge:        Hon. Jill L. Burkhardt
22   the State of California,                         Action Filed: September 1, 2019
23                                 Defendant.
24
25
26        Plaintiffs Russell Fouts and Tan Miguel Tolentino (together, “Plaintiffs”) and
27   Defendant Rob Bonta, in his official capacity as the Attorney General of the State
28
                                                  1
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.554 Page 2 of 6



 1   of California (the “Attorney General”)1 (collectively, the “Parties”), through their
 2   respective attorneys of record, jointly move the Court to amend the operative
 3   Scheduling Order (the “Scheduling Order”) (Dkt. 35) and continue the upcoming
 4   pretrial deadlines, pursuant to Federal Rule of Civil Procedure 16(b)(4) and Civil
 5   Local Rule 7.2, to accommodate the Court’s ruling on pending cross-motions for
 6   summary judgment. This joint motion is based on the following facts:
 7        WHEREAS, on September 1, 2019, Plaintiffs filed their Complaint for
 8   Declaratory and Injunctive Relief (Dkt. 1);
 9        WHEREAS, on September 11, 2020, the Parties filed cross-motions for
10   summary judgment, originally noticing the motions for hearing on October 19,
11   2020 (Dkts. 21, 22);
12        WHEREAS, on September 29, 2020, the Court sua sponte changed the
13   hearing date on the cross-motions for summary judgment from October 19, 2020 to
14   December 7, 2020 (Dkt. 23);
15        WHEREAS, on December 6, 2020, the Court sua sponte changed the hearing
16   date on the cross-motions for summary judgment from December 7, 2020 to
17   January 13, 2021 (Dkt. 28);
18        WHEREAS, on December 10, 2020, the Parties filed a joint motion to
19   continue certain pretrial deadlines by three months to accommodate the pending
20   cross-motions for summary judgment (Dkt. 29);
21        WHEREAS, on December 14, 2020, the Court granted the Parties’ joint
22   motion to amend the Scheduling Order, for good cause shown, “so the Court may
23   rule on the pending cross-motions for summary judgment” (Dkt. 30);
24
25
26
           1
             Rob Bonta has succeeded Xavier Becerra as Attorney General of the State
27   of California. Pursuant to Federal Rule of Civil Procedure 43(c)(2), Attorney
     General Rob Bonta, in his official capacity, is automatically substituted as the
28   defendant in this action.
                                               2
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.555 Page 3 of 6



 1        WHEREAS, on March 9, 2021, the Parties again filed a joint motion to
 2   continue certain pretrial deadlines by three months to accommodate the pending
 3   cross-motions for summary judgment (Dkt. 33);
 4        WHEREAS, on March 17, 2021, the Court granted the Parties’ joint motion to
 5   amend the Scheduling Order, for good cause shown, “so the Court may rule on the
 6   pending cross-motions for summary judgment” (Dkt. 35);
 7        WHEREAS, the Court issued an amended Scheduling Order, setting forth the
 8   following pretrial deadlines:
 9       1.     The Parties shall file their Memoranda of Contentions of Fact and Law
10              and take any other action required by Civil Local Rule 16.1(f)(2) by
11              June 21, 2021;
12       2.     Counsel shall comply with the pretrial disclosure requirements of
13              Federal Rule of Civil Procedure 26(a)(3) by June 21, 2021;
14       3.     Counsel shall meet and take the action required by Civil Local Rule
15              16.1(f)(4) by June 28, 2021;
16       4.     Counsel for plaintiff must provide opposing counsel with a proposed
17              pretrial order for review and approval by July 6, 2021;
18       5.     The Proposed Final Pretrial Conference Order, including objections to
19              any other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial
20              Disclosures, shall be prepared, served and lodged with the assigned
21              district judge by July 12, 2021; and
22       6.     The Final Pretrial Conference is scheduled on the calendar of the
23              Honorable Roger T. Benitez on July 19, 2021, at 10:30 a.m.
24        WHEREAS, on March 18, 2021, the Court sua sponte submitted a Minute
25   Order submitting the parties’ Motions for Summary Judgment and vacated the
26   Motion Hearing date of March 24, 2021 (Dkt. 36);
27
28
                                               3
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.556 Page 4 of 6



 1        WHEREAS, the current pretrial deadlines are set for dates before the Parties’
 2   cross-motions for summary judgment have been ruled upon by the Court, including
 3   the deadline for the Parties’ respective Memoranda of Contentions of Fact and Law;
 4        WHEREAS, either Party’s motion for summary judgment, if granted, would
 5   dispose of this action in its entirety and render all pretrial deadlines moot;
 6        WHEREAS, even if the Court were to deny both cross-motions, any such
 7   order may provide helpful guidance to the Parties in preparing pretrial materials,
 8   including by narrowing the issues of fact and law for trial; and
 9        WHEREAS, the Parties stipulate and agree that good cause exists to continue
10   the pretrial deadlines by an additional three months to accommodate the Court’s
11   ruling on the pending cross-motions for summary judgment;
12        NOW, THEREFORE, the Parties jointly move the Court, on good cause
13   shown, for an order amending the operative Scheduling Order as follows:
14        1. Continue the deadline for the Parties to file their Memoranda of
15           Contentions of Fact and Law and to take any other action required by Civil
16           Local Rule 16.1(f)(2) to September 21, 2021;
17        2. Counsel shall comply with the pretrial disclosure requirements of Federal
18           Rule of Civil Procedure 26(a)(3) by September 21, 2021;
19        3. Counsel shall meet and take the action required by Civil Local Rule
20           16.1(f)(4) by September 28, 2021;
21        4. Counsel for plaintiff must provide opposing counsel with a proposed
22           pretrial order for review and approval by October 5, 2021;
23        5. The Proposed Final Pretrial Conference Order, including objections to any
24           other parties’ Federal Rule of Civil Procedure 26(a)(3) Pretrial Disclosures,
25           shall be prepared, served and lodged with the assigned district judge by
26           October 12, 2021; and
27        6. The Final Pretrial Conference is scheduled on the calendar of the
28           Honorable Roger T. Benitez on October 19, 2021, at 10:30 a.m.
                                                4
                  Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.557 Page 5 of 6



 1   Dated: June 8, 2021                              Respectfully Submitted,
 2                                                    ROB BONTA
                                                      Attorney General of California
 3                                                    MARK R. BECKINGTON
                                                      Supervising Deputy Attorney General
 4
 5
 6                                                    s/ John D. Echeverria
                                                      JOHN D. ECHEVERRIA
 7                                                    Deputy Attorney General
                                                      Attorneys for Defendant Xavier
 8                                                    Becerra, in his official capacity as
                                                      Attorney General of the State of
 9                                                    California
10   Dated: June 8, 2021                              Law Office of Alan Beck
11
12
                                                      s/ Alan Beck (by consent)_
13                                                    Attorneys for Plaintiffs Russell Fouts
                                                      and Tan Miguel Tolentino
14
15
16   SA2019104813
     42725376.docx
17
18
19
20
21
22
23
24
25
26
27
28
                                                  5
                     Joint Motion to Amend Scheduling Order (19-cv-01662-BEN-JLB)
Case 3:19-cv-01662-BEN-JLB Document 37 Filed 06/08/21 PageID.558 Page 6 of 6




                                 CERTIFICATE OF SERVICE

Case Name: Russell Fouts et al. v. Xavier Becerra
Case No.   3:19-cv-01662-BEN-JLB

I hereby certify that on June 8, 2021, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
JOINT MOTION TO AMEND SCHEDULING ORDER
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California and the United States
of America the foregoing is true and correct and that this declaration was executed on June 8,
2021, at San Francisco, California.


                Robert Hallsey                                  /s/ Robert Hallsey
                  Declarant                                          Signature
SA2019104813
42725429.docx
